2009 budget: First reflections on the 2009 PDB and mandate for the conciliation (debate)
The next item is the report by Jutta Haug, on behalf of the Committee on Budgets, on the 2009 budget: First reflections on the 2009 Preliminary Draft Budget and mandate for the conciliation - Section III - Commission (2008/2025).
Madam President, Mr President-in-Office of the Council, Commissioner, what should the budget for the European Union for the year 2009 look like, and what could it look like? We have been talking about this since the beginning of the year, and now we are about to embark on the second step by the European Parliament in this year's budgetary procedure, which is a little different from those of previous years. This is due to the fact that we want to start preparing ourselves in a small way for the amended procedure after the Reform Treaty.
After the resolution on the Budgetary Framework and Priorities for 2009 in April comes our resolution 'First reflections on the 2009 Preliminary Draft Budget and mandate for the conciliation'. This resolution was adopted unopposed by the Committee on Budgets and I hope very much that the plenary session will also take a unanimous decision on it, especially as the comments and suggestions from the specialist committees have been included in it.
What are we concerned with here? The title tells all. We assess the preliminary draft budget with which the Commission has presented us and find much in it to criticise. We do not see that the draft reflects budgetary truthfulness and budgetary clarity, that it is sufficiently transparent. We already know that that the Commission, too, has to cut its coat to suit the limited cloth of the medium-term financial framework. However, that does not entitle it to use creative budgeting techniques to create available margins.
Nevertheless, such techniques have been used - for example, the backloading of multiannual programmes; the fact that known and easily discerned needs for financing are not taken into account; and the non-budgeting of the Guarantee Fund estimated at EUR 200 million a year. We do not see that the Commission has reflected in the figures the political priorities it formulated itself in its Annual Policy Strategy. These are priorities that Parliament has vigorously supported, to wit the fight against climate change and the promotion of competitiveness for growth and employment, closely linked with the promotion of a sustainable Europe and of course the realisation of a common immigration policy.
Most importantly, we expected greater commitment to the fight against climate change. The Commission claims to have earmarked almost EUR 14 billion in the budget for the environment, but closer inspection reveals that, of this EUR 13.842 billion, EUR 13 billion is already allocated to the European Agricultural Fund for Rural Development, the Cohesion Fund and the European Regional Development Fund. This amount will therefore have to be supplemented.
We also need to do more in the area of competitiveness, mainly for small and medium-sized enterprises, but particularly for small enterprises. The first step was the Small Business Act. The 2009 budget should provide a specific SME facility available to SMEs, who must first sue for their debts. It is all very well to have laws that dictate that the 30-day time frame must not be exceeded, but how are SMEs supposed to implement them? Bridging loans under this facility can, however, prevent bankruptcy and job losses, and that is also in our interest.
I do not wish to address now the insufficient budgeting to meet the requirements of food aid, food security, Kosovo, Palestine, Afghanistan; indeed, of the whole of heading 4. My fellow Members will do that in a minute.
I only wish to tell the Council, whose representative is no longer here, unfortunately - I cannot understand why he would be present for the one-minute speeches but not when we start talking about the budget - that Parliament is fiercely determined to enter into true political dialogue with it. We want to implement the European priorities, and a proper budget is required in order to do this. After all, our European budget is nothing other than politics in the form of figures.
(Applause)
Today we have a unique opportunity to familiarise ourselves at this early stage with the European Parliament's main priorities for the coming year and to learn what causes concern among MEPs with regard to the project tabled by the Commission. I would like to thank the initiator of this early discussion - the rapporteur, Mrs Haug.
May I assure you that the European Commission and I are devoting a great deal of attention to effective financial management and strict financial discipline. We appreciate your constant attention and interest in these matters, ladies and gentlemen.
Therefore, while fully appreciating your concerns, I would like to draw your attention to the fact that the 2009 Preliminary Draft Budget was prepared by the Commission within the limits of the financial programming period 2007-2013 after thoroughly assessing the economic and social development forecasts and establishing a well-founded, adequate margin that provides for unforeseen challenges.
While preparing the budget for the coming year, we tried to make sure that the political priorities were given concrete financial expression and the objectives had a substantial, solid budgetary base. Therefore, the highest financial growth is to be expected from the programmes that encourage economic development and competitiveness, as well as those promoting freedom, security and justice, financed from the corresponding budget categories.
With the aim of having a budget for 2009 that would reflect the European Union's foreign policy goals along with the full participation of the Union in international activities, the Commission will, in the very near future, table an amendment to the draft, providing accurate calculations for the financing of Palestine and Kosovo. Even before the preliminary discussions of the 2009 draft budget get under way in Parliament, the Commission will table proposals regarding the supplementary financing of short-term measures in developing countries that are struggling to cope with the impact of the rise in food prices; we are prepared to establish a 'food fund' for developing countries.
I have noted your concern about financial expenses, especially those not included under heading 5. You can rest assured that the 2009 Preliminary Draft Budget provides sufficiently detailed information from that aspect and we are prepared to provide all the information you require in your resolution.
In conclusion, I would like to thank the rapporteur, Mrs Haug, for her efforts, as a result of which, for the first time, we have a list of new pilot projects and preparatory actions at this early stage. It will encourage a timely assessment of the possibilities for their financing and facilitate the efficient implementation of projects approved by Parliament.
Already next week - this week, rather - we will be having a tripartite meeting and next week, the first conciliation meeting to prepare for first reading in the Council.
I am sure that this year there will be no change in the atmosphere of constructive cooperation we have enjoyed for several years now and we will be successful in reaching an agreement at the end of this year.
Madam President, generally speaking, I am far from satisfied with heading 4 of the draft budget.
Firstly, I note once again the scarcity of funds allocated to this heading. It is in total contradiction with the stated ambitions of the European Union to be a global player. No only is heading 4 only 1.8% up on the 2008 budget, but this increase is below the average budget increase of 3.1%. It can therefore be said that the portion reserved for external relations and development was cut in the preliminary draft budget.
Secondly, I reject the approach chosen by the Commission, which is already proposing to use the flexibility instrument and emergency aid for expenditure that is actually predictable and planned. Accordingly, the Middle East, Kosovo, food aid and macrofinancial assistance are patently underestimated.
Take the example of Palestine. The preliminary draft budget this year proposed EUR 171 million in commitment appropriations and EUR 100 million in payment appropriations. Yet in 2007 we spent half a billion on the occupied territories. Now, by July 2008, we have already spent EUR 365 million. What are we going to do next year? Dip into the flexibility instrument? Reduce a margin that is already small?
Thirdly, I am concerned about the food crisis that is taking shape and the effects of climate change. If there is one priority for the EU, that is it! In the 2009 preliminary draft budget, the appropriations allocated to food aid have risen by only EUR 6.8 million, the famous 3%, even though at the end of April 2008 the Commission asked for a payment of EUR 60 million extra and it has just asked us for an additional EUR 40 million; it is a joke. I welcome the launch of a Global Climate Change Alliance and a Global Energy Efficiency and Renewable Energy Fund, but we need to increase the finance for these initiatives in the 2009 budget in addition to the commitments provided for under development.
Finally, I am aware of the importance for the Council of the European Neighbourhood Policy and our cooperation with the Mediterranean countries, but I refuse, as the finance in heading 4 currently stands, to support any additional costs that the EU would incur for the Mediterranean. It is according to these long-term commitments, in areas where needs make themselves felt, that the European Union's external and development policy is judged. Without sufficient resources, the budgetary DIY strategy chosen for heading 4 will give a very poor image of it.
All of this is extremely important, of course, and it is good to know that things are in good hands with Mrs Haug. I can say that cooperation with her has been extremely pleasant. I am speaking as rapporteur for the budget for development cooperation, and I agree with those who say that an increase in the budget under heading 4 is urgently needed.
However, I should like to draw attention in this regard to two issues that are important from a development cooperation point of view. The first is the food crisis, and the second is a results-oriented evaluation.
As has already been said, the food crisis is a major problem, and so we must seek solutions via the budget, both for the short and medium term and for the long term. For the short term, there is food aid. I welcome the initiatives developed by the European Commission in this regard. For the long term, we have, in principle, the Food Security Thematic Programme under the Development Cooperation Instrument (DCI). Unfortunately, however, this is only just getting off the ground and is not quite working as yet. The problem is greatest in the medium term, therefore.
Too little attention is being paid, both in the countries themselves and in the EU, to food security and food production in developing countries. We do have rural development, but often this does not benefit areas such as food production, but rather those such as the building of roads.
I can understand the proposal by the European Commission to use underspends from agriculture for this purpose. This is very tricky not only in budgetary but also in other terms. Countries who meet their commitment to reserve 0.7% of GNP for development aid will say: let other countries do the same, let them also meet their commitments, then we may be able to do even better. They have a good argument, of which due account must be taken. In any case, it will have to be made clear that the money must truly be put towards food security, towards increasing production, towards helping poor farmers in poor countries.
My second point concerns results-oriented evaluation. Criticism is growing in Europe on the subject of development cooperation, even in countries that have always been generous and favourably disposed to development. Madam President, we must go beyond good intentions and carry out results-oriented evaluation. Better effects, better results. This is the way to convince people.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (SV) Madam President, first a big thank you to Jutta Haug. She has taken a number of the views of the Committee on Industry, Research and Energy into account. For example, she has highlighted something we consider important, namely that there is a certain discrepancy between the Commission's Annual Policy Strategy and what is actually being proposed in the budget, for example on climate and energy policy.
After all, last year the discussions of the Committee on Industry, Research and Energy on the budget were concerned primarily with two major areas, Galileo and the European Institute of Innovation and Technology. We now note that implementation in these areas has started well, although of course we will continue to keep an eye on implementation. So this year we can instead concentrate on energy and climate policy.
There are many views on these matters in the Committee on Industry, Research and Energy. In particular, we are concerned at the inadequate margin, 82 million under heading 1A. It is far from sufficient for these important priorities. We understand that the Council, now ahead of the 2009 budget, is endeavouring to increase the margin, among other things by a number of administrative cuts. That is fine - provided it does not create difficulties for the implementation of the Seventh Framework Programme - but it does not sound as though it will be enough.
Just to give an illustration of the orders of magnitude we are talking about: Mr Buzek, reporting on the European Strategic Energy Technology Plan, speaks of EUR 2 billion per year from and including 2009, just for the SET plan. I do not know whether that is realistic, but it makes the point that the energy and climate policy calls for a substantial amount of new funding.
In the Seventh Framework Programme and in the Competitiveness and Innovation Framework Programme (CIP) a fair amount of money is set aside for the energy and climate policy, but remember that those levels were fixed back in 2005, i.e. long before we had any idea of how the 2008 climate and energy policy would look.
We are also in the process of starting several Joint Undertakings, among other things to develop fuel cells and hydrogen gas technology. The Commission now proposes 30 million as a first allocation for this. However, it is proposed that the money be taken from the cooperation programme of the Seventh Framework Programme and its energy section. This does not really represent new money; it is just a redistribution exercise.
We want to form a complete picture of all the funding for energy and climate policy, because it is almost impossible to do so at present. It must start to be given serious new resources, already in 2009. Besides, we are convinced that the energy and climate field constitutes the most powerful argument for a proper mid-term review of the long-term budget to begin next year.
draftsman of the opinion of the Committee on Transport and Tourism. - (DE) Madam President, ladies and gentlemen, essentially, I can only agree with the statements by the rapporteur, Mrs Haug. They also apply, in my opinion, to the budget available for transport. The proportion of the budget allocated to transport has certainly grown - but that, of course, is due primarily to increases in the Galileo programme. The reasons for these increases are a never-ending story, and have something to do with policies on industry in Europe.
The criticism I have to make of the Preliminary Draft Budget before us, however, is that we need more money for passenger rights, as this area concerns the rights of European citizens. Most importantly, however, we need more money for research and for new transport strategies, so that we can finally arrive at mobility that is not detrimental to the climate. Trans-European networks also need very strict monitoring, because large amounts of money are to be spent in this area.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FI) Mr President, first of all I would like to thank Mrs Haug for a good report.
Direct support and market measures are central to the agriculture budget and have their own ceiling in the funding framework. Expenditure remains at EUR 2 027 000 000 below the ceiling at EUR 42.8 billion. This is an increase of five percent.
The Committee on Agriculture and Rural Development expects that part of this margin could be used on a programme to distribute fruit to school pupils, thus promoting healthy eating habits. Obesity is an ever increasing problem among young people.
The Committee on Agriculture and Rural Development also expects measures to create a restructuring fund for the milk sector. The Committee is concerned about plans for this margin to be used to modernise agriculture in developing countries. Funds from heading four of external measures, and not from heading two, should be used for this.
The Committee on Agriculture and Rural Development is also concerned about rural development measures. Last year EUR 2.8 billion remained unspent, so the Parliament will monitor the implementation of the rural development programmes closely.
on behalf of the PPE-DE Group. - (HU) Thank you for the floor. Mrs Haug's report, for which I would like to express my appreciation and thanks, summarises accurately what the Parliament thinks about the Preliminary Draft Budget. Listening to the Commissioner's speech, I felt that the rapporteur and the Commissioner dovetail together, and this could fill us with a kind of enthusiasm. I have one tiny little problem: Mrs Haug's sentences were worded with a critical edge, and the Commissioner expressed intentions of reassurance. I am delighted by the intentions, but I would also like to see the figures in a format that is consistent with the intentions.
I would now like to highlight two thoughts from this complex material. The French Presidency, like us, is interested in a strong Europe, but unfortunately right now it has gone away to build it. A suitable budget is needed for this. France understands Europe and has done a lot for it. We hope that there will finally be an end to the lawnmower-style trimming. The Presidency must be aware that every cent spent on underfunded programmes is a waste of money.
The People's Party wants value to be generated from budgetary expenditure, so it is prepared to act in the interests of greater efficiency, in other words against poorly performing programmes, corruption or expenditure led by internal politics.
The surplus in the agriculture budget is changing due to the impact of global markets. Many ideas have emerged regarding what we should spend it on. I oppose all sudden, unjustified decisions, whether for the 2008 budget or for the 2009 budget. Furthermore, the Union has serious debts in this area. The twelve new Member States will have to wait ten years before they receive the same support as the old ones. So competition will be distorted in the single internal market for a decade. This unfair situation has come about due to a shortage of money. If it now emerges that there is still money in the agriculture budget, there is a moral obligation to redress this competitive disadvantage.
Directing agriculture money elsewhere is an idea that is also supported by some of the leaders of the new Member States, but nobody should be fooled by the pathological compulsion to comply among the post-Communist leaders; it is no longer from Moscow, but from Brussels that they expect the tap on the shoulder.
Among other things, we must face African problems too, since aid within the framework of the agriculture budget, in the form of seeds and fertilisers, has a serious reality. Financial assistance can hardly solve a shortfall of products.
My group will support the tripartite amendment on climate change, and will wait with interest to find out what lies behind the surprising fall in the level of payments. Thank you for your kind attention.
Madam President, Commissioner, ladies and gentlemen, this week, Parliament is deciding on the political priorities of the budget under difficult circumstances, both internally and externally. We are having to cope with many challenges, while the framework of the financial perspective is very limited. I therefore particularly welcome the courageous political work done by our rapporteur, Mrs Haug. She has managed to anticipate the stages of the budgetary procedure to enable us to determine where our institution is heading. This new procedure provides greater clarity, and therefore greater democracy, for citizens. It has thus been possible to understand and discuss the priorities of the parliamentary committees and political groups.
Unfortunately, I must once again deplore the Council's lack of ambition and the systematic nature of the cuts it made to the Commission's preliminary draft budget. We note that its aim is to save money on administrative expenditure. This is not a matter of identifying a political priority but of making technical savings that often double the margin in some headings, as Mr Färm said regarding sub-heading 1a. Similarly, I cannot explain the linear cuts made in payments: EUR 1 billion less than the preliminary draft budget.
As regards heading 2, matters are clear. In 2008 we left an unused margin of more than EUR 3 billion. For the 2009 budget, the Commission is proposing a margin of more than EUR 2 billion, and the Council is going further by increasing this margin to EUR 2.4 billion. However, needs are plentiful in rural development, and also in energy, immigration, climate change and international solidarity.
At a time when the food sovereignty issue is becoming more pressing with every passing day, and when it looks like if we do nothing, eating will become a luxury in Europe, the Council has decided to reduce agricultural expenditure. Even if you have not touched the budget lines within our traditional priority, you have forgotten to increase all those for which you are making promises. Similarly, after the recent failure of the Irish referendum and the French and Dutch referendums two years ago, does it not seem that communicating with and informing citizens are important activities that require considerable investment? By denying this essential need to inform, communicate with and listen to citizens, we are reaping the results of this autism in each consultation and opinion poll.
Finally, I will never understand the Council's behaviour when it comes to heading 4. The observation is clear, and is always the same. This heading is dramatically underfunded, so we should not allow promises to be made that will never be kept. How can we hope to solve the problems associated with developing multilateral relations, problems of hunger in the world or the consolidation of democracy, and not propose an increase? You are even suggesting cuts for the policies that are working.
There is only one thing we can do in the next few weeks: go over both the monitoring and the writing of each budget line again, but also explore all the possibilities for achieving a budgetary framework that gives the European Union a realistic, unifying budget for 2009.
on behalf of the ALDE Group. - (DA) Madam President, Commissioner, I should like to start by thanking Mrs Haug for her cooperation on this report, which my group can support. We can also support a few amendments by the Group of the European People's Party (Christian Democrats) and European Democrats and by the Group of the Greens/European Free Alliance. The EU budget is an important political instrument, of course, even if it is a modest budget in relation to the overall economy. The 2009 budget must naturally also reflect political priorities, so is that what we are seeing? The EU Heads of State or Government have adopted an ambitious energy-policy agenda; can these ambitions then be found in the budget? No, they cannot. There are no clear new priorities of this kind. For example, the Heads of State or Government have decided that 12 pilot projects should be devised for coal-fired power stations that capture and store CO2, but no one knows where the funding is supposed to come from. Should these pilot projects not be reflected in the EU budget? I am only asking.
The Heads of State or Government want to see an ambitious common refugee policy complete with the adoption of an immigration pact this autumn. What about the ambitions for the border agency Frontex, however, whose task is to help particularly vulnerable countries to manage the flow of refugees escaping poverty? From what we have heard, there is not sufficient money to meet ambitions in relation to this work.
Foreign policy is chronically underfunded. This can also be seen this year, when once again there is nothing like a realistic budget for aid to Palestine and Kosovo. The Socialist Group in the European Parliament has proposed transferring underspends from the agriculture budget to the areas in which the budgetary framework is too tight. This is the solution we used for the financing of the Galileo satellite navigation system. The Commission, on the other hand, has proposed funding development aid from the agriculture budget. I do not think this is a good idea at all. It is a real mess.
My group cannot accept, a priori, that we are now discussing a revision of the financial perspective. In the first instance, it is the Member States' Finance Ministers who must demonstrate how they intend to reconcile the political ambitions of the Heads of State or Government with the ceilings laid down in the budgetary framework.
Madam President, Mrs Haug is right to alert the Commission to possible improvements in its draft budget when she talks about the transparency of administrative expenditure, particularly for the agencies, better financial programming and better evaluation of human resources.
I am going to focus my comments on a paragraph in the Haug report that points out the lack of correlation between requirements for fighting climate change and the EU budget. Our budget is basically 1% of Europe's GDP, which is derisory in comparison with the 20% of GDP committed by the United States at federal level.
The Commission tells us that it is taking 10% of this tiny percentage for climate change - that is to say, 0.1% of GDP - yet the United Nations Framework Convention on Climate Change, the Stern report, the UNDP and the World Bank are telling us that if we really want to combat its effects, we should be mobilising between 0.6 and 1.6% of GDP. The Stern report even mentions 2% of GDP. The Commission is therefore between 500% and 2 000% below what all these international reports are telling us.
Here is another interesting figure: to help the developing countries, the United Nations Framework Convention on Climate Change - that again - tells us that around USD 100 billion a year would be needed to finance all these projects. The Commission tells us that this is interesting, that it is going to set up a Global Climate Change Alliance and that it is giving it EUR 20 million a year for three years. There is therefore a massive gap between needs and resources provided. When I say a gap, I mean such a gaping chasm that all the carbon in the atmosphere could be sequestered there.
I do know that the Commission has little room for manoeuvre: expenditure is fixed, the envelopes for each programme are fixed, the measures to be financed for each programme and the conditions are fixed and, furthermore, the Council does not want to budge, and worse still, is cutting into expenditure. Luckily the Commission has the right of initiative, if only it would use it! We are within the ceilings of the financial perspective, as Mrs Guy-Quint has said. We have a margin of at least EUR 2 billion. If we do not use this EUR 2 billion margin, it is not simply a charming error of budgetary technique, but a failure to assist a European project in peril, a failure to assist a planet in danger.
(Applause)
Madam President, Commissioner, at the start of our term of office we were all striving to increase funds for the implementation of EU tasks. Sadly, in accepting the budgetary framework for 2007-2013, the Council did not see any need to raise the level of the EU budget. We are now witnessing the fatal consequences of that decision.
Besides the implementation of tasks arising from the Lisbon Strategy, we have seen an increase in other joint actions in recent times. Let me name but a few: trans-European transport networks, the European Institute of Technology, the fight to combat climate change. We have already encountered problems in the funding of the Galileo programme, and now the next set of problems are beginning to appear, on a much larger scale. Why advance lofty aims when we already know that we shall not have the money to fund them? Reducing funds to implement the common agricultural policy and transferring them to finance other tasks will not take us far, and what will become of the programmes that have been launched?
My fellow Member Mrs Haug was faced with an immensely difficult task if she was to meet our expectations even in part. I therefore sincerely congratulate her on carrying out this tough assignment, and I hope that there will not be too many amendments.
on behalf of the GUE/NGL Group. - (FI) Mr President, the Commission's budget is very austere.
Mrs Haug's report justifiably draws attention to limited margins in many sections. The least flexibility is in section four. It is obvious that the sums to be given to Palestine and Kosovo in 2009 will not fit into the budgetary framework. In principle, it is questionable whether the flexibility instrument can be used for these known needs which exceed the budget amounts for that section.
Our group supports the halting of climate change, and we would have wanted this objective to appear more clearly in the budget. Instead, the amounts for security and defence policy that serve the militarisation of the EU do not belong to the common budget, although the Council would propose this, especially now, during the French Presidency.
A new situation was created when Ireland democratically rejected the EU draft constitution, and this is having an unpredicted impact on the draft budget for 2009.
(Applause)
(SK) For the third year in a row, a gap is gradually opening up between the long-term budget forecast and budget reality.
Member States' governments are not drawing on budgetary resources sufficiently dynamically and they are consequently whisked away as frozen budgetary resources. The volumes are increasing year on year.
On the other hand, the tendency towards a mid-year increase in payments is reducing not only in relation to gross national product, but also in absolute mid-year terms. By accepting this approach, Parliament is creating a softer and less demanding environment for Member States' governments. This will in future be reflected in a lesser degree of implementation of key European Union policies. This situation is worrying and rapporteur Jutta Haug correctly draws attention to this in several respects.
I should like to draw particular attention to the continuing relative and absolute fall in expenditure on competition and cohesion policy, which is intended to support economic growth and employment. Such a development does nothing for citizens' confidence in European Union policies. This is not good news prior to the election year of 2009.
(DE) Madam President, Commissioner, the Haug report presents our first reflections on the Preliminary Draft Budget at a very early stage, and we are combining these with a plenary mandate for the conciliation that will take place on 17 July.
Naturally, without the Reform Treaty, some important key points of future-oriented common policy are not yet in place but, even without the Treaty, there is much that contributes to the need to rework the Preliminary Draft Budget: compelling and conspicuous deficits, particularly in foreign and security policy, and the EU as a Global Player under heading 4; and the results expected from the G8 Summit and the conclusions of the European Council on 19-20 June also have to be taken into account.
In at least 13 paragraphs, the European Council has in fact presented an intensive programme for revising the multiannual financial programming: the further development of Frontex; Europol; strengthening Eurojust; measures to deal with natural disasters; pilot projects in second-generation biofuels and clean coal technology; funds for agriculture in developing countries, food security assistance and stabilisation; an increase in public development aid of 0.7% of GNP by 2015; trade assistance for developing countries; immigration policy; and new financial resources for dealing with climate change.
I am eager to see how the Ministers for Finance, with whom we now have to negotiate, will tackle this series of innovations put forward by the Heads of State or Government and what figures and proposals they will provide to back up the political conclusions of these Heads of State or Government.
I want to concentrate on two supplementary elements - I expressly support the overall lines that the rapporteur has produced here thanks to intensive cooperation, including with the specialist committees. If the Commission is now thinking about producing savings from agriculture for a new programme to benefit farmers in developing countries, then people are welcome to discuss where these will come from. However, sneaking a project like that in under heading 2 by creating a new legal basis is simply not on! If the intention is to finance it in that way, taking into consideration commitments we have made, this constitutes a revision of the financial perspective and belongs under heading 4.
Secondly, we need considerable further discussion about whether to proceed by simply giving these funds to the United Nations or the World Bank without having access to the internal audits and without certain guarantees with respect to correct political priorities. Given the experience we have had, it is not that simple!
Naturally, we know that, for example, we spent three times as much on Palestine in 2008 as is stated in the 2009 Preliminary Draft Budget. Given the new challenges, given the political decisions, the old trick of financing the common foreign and security policy and new priorities at the expense of the developing countries in heading 4 is no longer acceptable and we shall not put up with it.
(EL) Madam President, Commissioner, the budget is a political instrument, not an accounting instrument, and this report has the great advantage, I believe, of going beyond technicalities and making some political points.
The two most important points are, firstly, that the EU budget is not equal to the EU's needs and ambitions and, secondly, that this budget does not reflect the EU's political priorities as specifically mapped out by its other agencies.
On the first point, what can we do? What does the report say? We are asking for an increase in the very low level of payment appropriations. In addition - and this is very important; it has been said, but I want to repeat it - we are asking for the best possible use of the margins. In other words, wherever we can avoid wasting money under certain policies to enable that money to be used for EU policies, it is very important that we should do so.
On the second point, we can see that the budget, as I said, does not reflect the political priorities. I shall focus on two examples. These have been mentioned by other Members, but I shall repeat them:
Over the past political year, what have we found to be the most pressing problem currently facing the EU? Energy policy, climate change, the food supply problem. The sums allocated from the budget to combat this whole raft of political problems are very low.
The second issue, as many have said, is external policy. Now that Europe is opening up and spreading its wings, we are once again reducing expenditure.
Thirdly, and let me insist on this: communications policy. You see what is happening, the problem the EU is facing in terms of the institutional crisis it is going through. We need political initiatives, and for those political initiatives we need communications and money.
(NL) To begin with, I too wish to thank Mrs Haug and the Commissioner. I had also mentioned the French Presidency in my notes, but regrettably its representative has already disappeared.
One aspect of this budget that is attractive to Member States is the low percentage of payment appropriations. I believe that 0.9% is one of the lowest percentages we have seen in recent years. It is up to us to consider whether this is realistic or not. There is nothing against keeping the percentage low, but it must be realistic, and we have already heard that we may be faced with a large number of new priorities.
One of the things we shall have to tackle - as many have already said - is heading 4. If we look at this heading, one of the main organisations to which funds are allocated is the United Nations. I have just returned from a visit to Kosovo by the Committee on Budgetary Control. The things we heard there about the United Nations did not inspire great optimism. I think that the Commission needs to have another good look at the policy with regard to this organisation.
Another aspect is budget heading 5. I believe the margin currently stands at 121 or 123 million. How does this margin look in the light of rapidly rising inflation? Four to five per cent a year. What are the consequences of this for the Commission's expenditure on human resources, buildings and so on, and what conclusions should we draw from this?
(PL) Madam President, there are four issues in this debate to which I would like to draw attention. The amount of funds for commitments in the 2009 budget is 1.04% of GNI, and just 0.9% of GNI for payments, which means a fall of as much as 3.3% in comparison with payments in 2008. With such a small budget, it will be difficult to put into effect the priorities drafted by both the European Commission and Parliament, especially as these priorities are distinctly increasing with each year that goes by. Thirdly, the funds mentioned under heading 4, with its characteristic title 'The EU as a Global Player', deserve particular attention, as they are just 1.8% higher than in 2008, even though it has been apparent for years that this is a permanently under-financed area. Fourthly, such a modest rise in funds in heading 4 is all the more puzzling, since it is surely there that we find the funds for EU food aid for developing countries, and the prices of basic agricultural raw materials have risen by several dozen percent during the last 10-15 months.
To conclude, I would like to congratulate the rapporteur, Mrs Haug, on a very thorough report that once more demonstrates how both the Commission and the Council sadly approach the process of budget drafting primarily from an accounting angle.
(EL) Madam President, Commissioner, we are in the process of setting a clear mandate for negotiations on the discussions we are to have with the Council next week.
I understand why many fellow Members who have spoken have pushed for special additional efforts on issues relating to the scope of their powers (external relations etc.), but I believe that this year in particular, this mandate should be set in relation to what citizens expect of the budget, rather than what many of us expect because of special interests or other concerns.
We must focus on the four issues that, in my opinion, are now the most pressing issues for citizens in Europe today. These four issues are: high prices, climate change, competitiveness and the environment.
These are the four cornerstones on which we should build the mandate: I think we are on the right path, but we must not lose sight of this outline.
I would like to say a few words about the idea that President Barroso pulled out of his sleeve yesterday and will be putting to the G8 summit today or tomorrow, if I am not mistaken, on food security. It is an idea that we should examine, but we should examine it from the standard perspective of the way in which we draw up the EU budget: in other words, we should discuss it with the Council as a budget principle and decide whether it should be tabled as an EU proposal in international forums.
To conclude, I would like to say a few words about immigration. I come from a Member State that is subject to enormous pressure on its external borders, which are EU borders, especially on its maritime borders. I think we should make a special effort this year as regards the issue of Frontex, especially its maritime dimension, with operations such as Operation Poseidon in the Aegean, which last year alone, in the summer months, was able to respond to an average of 700-800 cases of illegal immigration.
We need this effort, just as we need to make a mark, at last, on the budget - and I am in touch with other Members with the aim of achieving this - to ensure that for the first time there will be a mechanism for solidarity between the Member States in handling the administrative cost and the administrative burden of receiving immigrants.
This is something which we do not have yet, and which we need. This puts great pressure on some Member States and I think we have a special responsibility to make it work.
I shall end as I began. No budget can succeed unless it responds to the expectations of citizens rather than special interests and lobby groups.
(SK) My thanks go to Mrs Haug for her excellent report.
The draft budget for 2009 on the one hand allows for the consolidation of programmes approved for the financial period of 2007 to 2013 and, on the other hand, puts new emphasis on the need to resolve urgent issues and challenges. In regional policy, it is in our interests to improve the social and economic situation of the inhabitants of underdeveloped regions. Our objective is to reduce the inequality between European regions. In comparison with 2008, payments under expenditure sub-heading 1b have decreased by almost 14 %. We of course wish to be able to face up to the current and future challenges while respecting the principle of solidarity within the whole of the Community. We must therefore ensure that the resources we need for cohesion policy will continue to be guaranteed in the future.
In order to be able to convince our citizens that their financial resources are being used responsibly, we must ensure the effective implementation of operational programmes and large projects. The analyses and subsequent measures put forward by Member States will thus play a key role. It will be important to assess the results of cohesion policy for the period 2000 to 2006.
(FR) Madam President, first of all I would like to say that I have enormous respect for Mrs Haug, who was passionate in her presentation of a comprehensive, demanding and, at the same time, very brave budgetary report, which was voted through unanimously in the Committee on Budgets and which aims to clarify Parliament's need for transparency and clarity in preparation for the 2009 budget.
Naturally, it pinpoints Parliament's main requirements - policies linked to competitiveness, regional policy, R&D, development, agriculture and food safety, and to a lesser extent the requirements in terms of foreign policy and the European Neighbourhood Policy, as underlined earlier.
However, in the little time available to me, I would like to stress how important it is, now more than ever, that we avoid sacrificing the appropriations of sub-heading 3b. In the current climate, where there is a lack of public confidence in the EU and Europe is struggling to inspire its citizens, it seems essential that, through cultural, youth and health policies, we can forge genuine European citizenship. I join Mrs Haug in lamenting the fact that it is precisely those activities that help demonstrate what Europe does for its citizens that have been increased the least.
Finally, to conclude, I would like to ask the Council and its Presidency - and I too am sorry that the Council representative should be absent at this crucial point in the debate - to avoid making cuts in the Preliminary Draft Budget at first reading, as they have become accustomed to doing in previous years. To that end, our institutions need to work closely together and the European Parliament has to be fully consulted in its role, yes, as joint policy-maker for Europe, but more importantly as the citizens' representative in the key political act that is the adoption of the budget.
(LV) Madam President, Commissioner, ladies and gentlemen, in talking about the draft budget for 2009 prepared by the European Commission, we ought first of all to note that the total amount of commitment appropriations is increasing to EUR 134.4 billion, which is a 3.1% increase. At the same time, the amount of payment appropriations is decreasing by 3.3%, and the amount of payment appropriations for EU cohesion policy is decreasing most rapidly - by 14%. Of course, the reduction in payment appropriations for EU cohesion policy is connected with protracted programming problems hindering the Member States from commencing full uptake of EU funds. The European Commission should, however, have focused more on the successful commencement of resources uptake and reduction of the administrative burden, instead of on a mechanical reduction in payment appropriations. I believe that we will have to give serious consideration to this issue once again at the conciliation meeting. As regards heading 4 of the EU budget, relating to the EU as a Global Player, it is obvious that the amount of resources proposed by the European Commission is insufficient. It is necessary to reconsider the draft of heading 4 of the budget, taking into account the EU's commitments in Kosovo, Palestine and elsewhere, and to arrive at realistic figures. In relation to the EU's new priorities - the EU common energy policy and the fight against climate change - the current amount of EU budget resources for these objectives is obviously insufficient. Of course, significant changes to the structure of the EU budget may be made only in conjunction with the mid-term review on the EU financial perspective, but specific changes may be introduced earlier, such as allowing the new Member States to channel a greater part of EU funds towards energy efficiency goals and home heating programmes. Finally, on institutional issues, the 2009 budget procedure was begun on the assumption that the Lisbon Treaty would enter into force next year. The current situation with the Lisbon Treaty is not very clear and it is important to agree on exactly what procedural changes it will introduce into the work of the institutions on the EU budget. Thank you for your attention.
(RO) Supporting the single market is completely justified if we reach a high degree of consumer satisfaction, by safe goods and services, as well as efficient ways to solve the problems that may occur, everything under the conditions of ensuring a loyal competition.
The proposals submitted by the IMCO Committee for the 2009 budget follow this direction. We request additional funding for the SOLVIT network that, despite the justified expectation, has not reached the estimated efficiency in solving the legal problems citizens are dealing with on the internal market.
We also support the further funding of the projects regarding consumers, market research, including prices, as well as market supervision measures.
The data collected may explain the potential distortions and contribute to finding adequate measures for correcting negative situations. We notice that, in most chapters we debate on, the funding is adequate, but we insist with concern on a certain aspect: the current structure of budgetary expenses is completely non-transparent.
Thus, the democratic control over the destination of public money is undermined, a fact that the Parliament firmly rejects.
(RO) The first report of the European Parliament regarding the preliminary draft budget for 2009 should indicate very clearly the political priorities of the European Union at present.
Thus, I consider that the report has largely emphasized the budgetary insufficiencies regarding the fight against global warming, but it has not insisted enough on the problem of the food crisis that European Union citizens are dealing with. The price crisis and the food insecurity we are dealing with for the first time in more than thirty years needs to be part of our budgetary priorities.
I think the only instrument by which we can respond efficiently to the situation is the common agricultural policy. This and only this can guarantee sufficient production of food products in Europe.
For this reason, I do not agree with the use of the margins available under title 2 of the European budget for other fields and not for agriculture. Secondly, we have seen, for several years, the redirecting by various means of money in the first pillar, from direct payment to farmers to the rural development projects in pillar 2.
I remind you that the rural development projects will not lead to a production increase in Europe and, implicitly, to solving the current food crisis.
Even if the tendency of applying these transfers by the instrument of modulation has lasted for several years, at present, we need the best measures for the current challenges and these measures are among the traditional instruments of the common agricultural policy.
(HU) Thank you for the floor, Madam President. Commissioner, ladies and gentlemen, first of all I would like to congratulate the rapporteur, Mrs Haug, for the excellent work she has done so far, and for the comprehensive position before us now, as a result of which she is attempting to create a budget from the restricted framework available which can help us bring our priorities to fruition, and at the same time respond to the global challenges we face.
In view of the stagflation that is threatening the European Union, it is an important, positive step that the largest heading in the budget is now the section dealing with growth, employment, innovation and cohesion. The sources that serve the goals of climate change and secure, competitive energy supplies can also be found between the lines. It would be even better if there were separate headings for these challenges, namely reducing CO2 emissions, energy saving and renewable energy, thus promoting the development of a common, sustainable, European energy policy. Thank you.
(FR) Madam President, following the Irish referendum, there is an even greater need for the EU to listen more to citizens and to keep them better informed about what concerns them on a daily basis, particularly now, less than a year away from the European elections, if we want to arouse the voters' interest in European issues and ensure that a basic consensus is obtained on its aims and policies.
This is a difficult time for the 2009 budget, on which Mrs Haug produced an outstanding report with her new approach to the major issues and her wide-ranging consultation. I recall from her report the points made about citizenship and information, which must rise to the various challenges in 2009 and require considerable resources in a heading where, unfortunately, the margin is small.
Information is an essential democratic tool. Wherever they live, be it in an old or a new Member State, citizens need to be better informed about the realities of the EU and particularly its budget. To that end, they must be given clear, relevant and concerted messages by the principal institutions. In this respect, calls to introduce a sort of 'European Union' brand that would be identifiable all over Europe and would appeal to everyone seems an important factor in involving citizens in the European project.
(PL) Madam President, annual budgets are a kind of compromise between implementation of the strategic aims recorded in multiannual financial frameworks and the current political and economic situation, and particularly the need to act to deal with unforeseen situations that arise in the market.
This is the situation we are facing today: there is a steep rise in energy prices, including fuels, and there are clear symptoms of a global food crisis, while at the same time there is a rise in food commodity prices. What actions does the Commission foresee and what budgetary sum can we assign to countering this difficult ongoing situation, to prevent this crisis from worsening?
We have spent many years working on an energy and climate package, and this is very important. Is this goal visible in the financial priorities of the 2009 budget, though? Elections to the European Parliament will take place in 2009. We shall have to give account for the disbursement of taxpayers' money and for the extent to which this disbursement is in line with the aims and needs of Europe and its citizens.
rapporteur. - (DE) Madam President, ladies and gentlemen, thank you very much for your many kind words, for your appreciation of my work and, of course, for your support. However, you know as well as I do that the work can only be done, and done properly, when all Members pull together on this. Only then are we strong enough in relation to the Council to be able to push through the things that we believe are essential.
I particularly liked the way that Mr Surján described the Commissioner and me when he said that we were like two interlocking cogs. I find it a particularly good image because when two cogs mesh, they move something, and that is exactly what we want. We want to set something in motion; we want to avoid a static budget and, above all, we want to move the Council. As the President said, the Heads of State or Government can issue communiqués about all manner of wonderful things at their summit meetings but, in the end, the Commission and Parliament have to get the whole thing moving. Of course the Council is part of it too, as one arm of the budgetary authority, but mostly I get the impression that it is always up to us to drag the Council along with us in this movement because the Council itself does not take the initiative in providing impetus.
We have analysed the Preliminary Draft Budget yet again, exchanged views on it and clearly carved out what we want from the budget for the European Union in the next year at a very early stage - before the summer recess. This gives us a good basis on which to move into the preparations for our first reading after the summer recess.
I hope that all Members will support it as soundly then as they have done today.
The debate is closed.
The vote will take place on Tuesday, 8 July 2008.
Written statements (Rule 142)
in writing. - (RO) The Committee on Budgets requests real support for poor regions, asking for a larger budget as an expression of the principle of European solidarity. The Jutta Haug report has in view the 2009 budget detailing, emphasizing current priorities at the European Union level, including the fight against climate change and solidarity toward poorer regions.
This new approach should contain a better understanding of the difficulties and needs the poorer regions are dealing with and it is to ensure greater financing, which, by the relevant European institutions monitoring development progresses, shall lead to a decrease in disparities and to ensuring economic and social cohesion.
For Romania, this budget change could be good news as regards the financing of development regions, since 6 out of the 8 development regions in the country are part of the 15 poorest regions in the European Union and the North East development region remains the last in this ranking this year as well. Therefore, again we have an important chance in what should be our fight and permanent concern to reduce the significant differences separating us from the regions of the Western European countries, in economic, social, cultural and civilization terms.